IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JOHN BALDWIN,

             Appellant,

 v.                                                    Case No. 5D15-2933

DOMENICO M. IDONI,

             Appellee.

________________________________/

Opinion filed January 27, 2017

Appeal from the Circuit Court
for Brevard County,
George B. Turner, Judge.

Marjorie G. Graham, of Marjorie Gadarian
Graham, P.A., Palm Beach Gardens, and
Douglas R. Beam, of Douglas R. Beam,
P.A., Melbourne, for Appellant.

No Appearance for Appellee.


PER CURIAM.

      Appellant John Baldwin appeals the order denying his motion for attorney’s fees

and costs. The trial court denied the motion, concluding that the case was an action for

equitable relief. We disagree. The essence of the suit was an action for damages. See

DiPompeo Constr. Corp. v. Kimmel & Assocs., Inc., 916 So. 2d 17, 19 (Fla. 4th DCA

2005). Therefore, the trial court erred in denying the motion. Thus, we reverse the order
under review and remand with instructions to determine the amount of attorney’s fees to

which Baldwin is entitled pursuant to section 768.79, Florida Statutes (2015).


      REVERSED and REMANDED.

SAWAYA and EDWARDS, JJ. and JACOBUS, B.W., Senior Judge, concur.




                                            2